Restricion / Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-10, drawn to a system for displaying the state of at least one cargo door of an aircraft, wherein the cargo door being configured to be pivoted between a closed position and an open position, the closed position and the open position defining a pivoting range, the cargo door being lockable both in the closed position and in the open position, classified in B64C 1/1415.
II. Claim 11, drawn to a system for displaying the state of at least one cargo door of an aircraft, classified in B64C 1/1415.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because II would be able to accomplish its task without any features used in the subcombination.  The subcombination has separate utility such as I would be able to secure the door when it is open.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Patrick Smith on 3/4/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Status of the claims
	Claims 1-10 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
Claim  1 recites the limitation "the state" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Plude (US 20030038713) in view of Knijnenburg (WO 2012110569), in view of Wilson (US 20100001136), in view of Machak (US 20180111480), in view of Waigl (US 20150145702).
	Regarding claim 1, Plude disclosed a cargo door warning indication system, comprising 
the cargo door being in a regular state when locked in the closed position or the open position, 
the cargo door being lockable … in the closed position
When cargo door 10 is in a closed, latched, and locked position, both CLOSED AND LATCHED switch 68 and UNLOCKED switch 70 are extinguished on door operator control panel 16.
and the cargo door being in a faulty state when unlocked in the closed position or unlocked in the open position or when there is an obstacle in the pivoting range, 
 [0034]. When cargo door 10 is unlocked, CLOSED AND LATCHED switch 68 and UNLOCKED switch 70 will illuminate on door operator control panel 16. {i.e. when unlocked in the closed position}
Plude did not explicitly disclose the cargo door being configured to be pivoted between a closed position and an open position, the closed position and the open position defining a pivoting range, 
Knijnenburg teaches a door system for an aircraft wherein During the rotation, the detection device 110 determines an angle signal of the angle sensor 202 and determines therefrom, as movement information of the door 102, a current pivot position of the door 102 between the completely closed and completely open position, and provides the current pivot position to the actuator control unit 112. (4th para from the end}
Plude and Knijnenburg are considered to be analogous art because they pertain to a door system for an aircraft. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the cargo door being configured to be pivoted between a closed position and an open position, the closed position and the open position defining a pivoting range for Plude’s system since it is commonly used in aircraft doors.
Plude did not disclose the cargo door being lockable … in the open position,
 Wilson teaches an aircraft door wherein [0041] When the door 10 is fully open, it is locked in the open position by an uplock mechanism, as shown in FIGS. 9A, 9B, 9C, and 11C.
Plude and Wilson are considered to be analogous art because they pertain to a door system for an aircraft. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the cargo door being lockable … in the open position for Plude’s system in order to secure the door in position.
Plude did not disclose the cargo door being in a warning state when in the pivoting range between the closed position and the open position,
Machak teaches a system for door status detection wherein [0034] Vehicles such as a passenger car, trucks, sports utility vehicles (SUVs), recreational vehicles (RVs), marine vessels, aircraft, etc., often include doors or other openings.
The method and apparatus may be implemented in a vehicle to display graphical indicators warning of a door being ajar or as a supplemental detection system to a hardwired door status sensor. (Abs)
[0036] The result of the detection of the door status may be used to perform functions. In one example, a notification may be provided to an occupant of a vehicle or to an operator or owner of a vehicle to inform that a door is ajar after an ajar door is detected by a vehicle's camera. 
Plude and Machak are considered to be analogous art because they pertain to a door system for an aircraft. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate cargo door being in a warning state when in the pivoting range between the closed position and the open position for Plude’s system in order to provide warn about the abnormal condition.
wherein the cargo door comprises at least one indicator configured to display the respective state of the cargo door, the indicator being detectable from a distance of at least 7.5 m.
First, Waigl teaches a warning device for aircraft wherein [0032] Another aspect of the invention relates to an aircraft with an exterior door, wherein the exterior door comprises a warning circuitry or a warning device as described in the above and in the following.
[0036] Accordingly, the warning light may be arranged such that it may be perceptible by any personnel from either side of the window and thus it may be perceptible from either side of the exterior door.
Second, it is known for a large aircraft a door could be 4 to 6 meter from the ground;
Further, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (e) "Obvious To Try" - Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In this case, in order for a person away to the aircraft to see the warning from the ground, it would be obvious to have the indictor being detectable from a distance at least 7.5 m. 
Plude and Waigl are considered to be analogous art because they pertain to a warning system for an aircraft. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the cargo door comprises at least one indicator configured to display the respective state of the cargo door, the indicator being detectable from a distance of at least 7.5 m for Plude’s system in order for a person to see the warning from the ground.
Regarding claim 2, the claim is interpreted and rejected as claim 1. {see [0036] of Waigl}
wherein the indicator is arranged on an outer edge of the cargo door.
	Waigl teaches further [0125] FIG. 4 shows an aircraft 400 according to an embodiment of the invention. The aircraft 400 comprises various cabin doors 300a, 300b and freight flaps 402 a, 402b, and an emergency door 404, each of which comprise an independent warning device 200a to 200e with an independent warning circuitry. {Fig. 4 show the warning device 200a and 200d are arranged on the outer edge of the cargo doors 300a and 402b}
In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the indicator is arranged on an outer edge of the cargo door for Plude’s system as a simple substitution. 
Regarding claim 4, the claim is interpreted and rejected as claim 1. {see [0036] of Waigl}
Regarding claim 5, the claim is interpreted and rejected as claim 1. {see [0036] of Waigl}
Regarding claim 6, Plude did not disclose wherein the indicator comprises an acoustic element.
Waigl teaches further [0117] In response, the buzzer 122 may be triggered additionally to the warning light 118.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the indicator comprises an acoustic element for Plude’s system in order to provide additional warning.
located on door operator control panel 16. Door operator control panel 16 is located just inside cargo door 10.
Regarding claim 10, the claim is interpreted and rejected as claim 1.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Plude (US 20030038713) in view of Knijnenburg (WO 2012110569), in view of Wilson (US 20100001136), in view of Machak (US 20180111480), in view of Waigl (US 20150145702), in view of Henda (JP 2003300462).
Regarding claim 7, Plude did not disclose wherein the cargo door is configured to be moved into the closed position and the open position by a remote control panel, and wherein the remote control panel comprises an indicator for displaying the state of the at least one cargo door.
Henda teaches a remote-controllable door operation system for aircraft wherein The boarding / alighting door operation system described above includes a train-side control device 100 provided on the train side, a home-side control device 200 provided on the platform door side, a main remote controller 300 and a sub-remote controller 400 carried by station staff. It is mainly composed of and. Each of the remote control operators 300 and 400 functions as a remote control type operation means.
An all-door open lamp 309b that lights when receiving the all-door open display signal, an all-door closing lamp 309c that lights when receiving the all-door close display signal, a door abnormality lamp 309d that lights when receiving the abnormality display signal, and an individual door closing signal An individual closed lamp 309e that receives and lights up, a ground mode lamp (informing means) 309f that lights up for a period set in the ground mode signal, and communication ON that lights up when communication with the transceiver 204 of the home is established. A lamp 309g is provided.
Plude and Henda are considered to be analogous art because they pertain to a door system for an aircraft. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the cargo door is configured to be moved into the closed position and the open position by a remote control panel, and wherein the remote control panel comprises an indicator for displaying the state of the at least one cargo door for Plude’s system in order to provide flexibility.
Regarding claim 8, the claim is interpreted and rejected as claim 7. {i.e. a main remote controller 300 and a sub-remote controller 400 carried by station staff.}


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685